 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDCincinnati Local 271, Lithographers and Photoengrav-ers International Union,AFL-CIOand The UnitedStates Playing Card Company. Case9-CB-2210June 22, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY ANDPENELLOsolved interpretation issue.Since, therefore, no arbitration proceeding canreach the subject matter of the threatened fine, andsince the underlying interpretation issue has alreadybeen resolved, we perceive no dispute which can fruit-fully be made the subject of any grievance or arbitra-tion proceeding at this time.Member Kennedy concurs in the above rationale,but is also of the view that the rationale offered by theAdministrative Law Judge constituted a proper basisfor nondeferral.On January 2, 1973, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, the Respondent and theCharging Party filed exceptions, supporting briefs,and answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.The panel isin agreementthat the AdministrativeLaw Judge properly refused to defer this case to theparties' grievance and arbitration machinery. Chair-man Miller and Member Penello, however, wouldreach this conclusion upon a somewhat different ra-tionale than that relied on by the Judge. They notethat there is no contractual provision whatever whichdeals with, defines, or delineates the circumstancesunder which the Union may or may not fine, orthreaten to fine, its members.' Thus the threat of fine,which is alleged as the gravamen of the action here,could not possibly be dealt with by an arbitrator, sincenothing in the agreement would give the arbitratorany jurisdiction to decide the propriety of the Union'sactionsvis-a-visits own members. It is true, of course,that the propriety or impropriety of the threatenedfine turns upon the underlying question of contractinterpretation. InBrotherhood of Teamsters (NationalBiscuit Co.),198 NLRB No. 4, we did defer an 8(b)(3)and 8(b)(1)(A) case under somewhat similar circum-stances,when we found that "the resolution of thisdispute necessarily depends upon a determination ofthe correct interpretation of a contract . . . ." And,indeed, had the instant case reached us without anyarbitrator's determination of the underlying contractinterpretation issue here, we might similarly have de-ferred. But an arbitration awardhashere issued whichlays to rest the contractual interpretation issue. Thus,there is no interpretationissueopen, and the resolu-tion of this dispute does not depend upon an unre-ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Cincinnati Local 271, Lithographers andPhotoengravers International Union, AFL-CIO, itsCincinnati,Ohio,officers,representatives,andagents, shall take the action set forth in the said rec-ommended Order.1The caseis thus distinguishablefromHouston Mailers Union(HoustonChronicle Publishing Company),199 NLRB No. 69,wherein we deferred toarbitration an issuewith respectto a union's fine of a supervisor because thecontractthere did contain provisions delineating the union's actions withrespect to fining supervisorsDECISIONSTATEMENT OF THE CASEMORTON D.FRIEDMAN,Administrative Law Judge: Upona charge filedon May 19, 1972, by the UnitedStatesPlayingCard Company,hereincalled the Company or the ChargingParty, the Regional Director for Region 9 of the NationalLaborRelationsBoard, herein called the Board, issued acomplainton July 18, 1972, on behalf of the General Coun-sel of theBoard againstCincinnati Local 271, Lithogra-phers and Photoengravers International Union, AFL-CIO,herein calledthe Union or the Respondent,alleging viola-tions of Section8(b)(1)(A) of the National LaborRelationsAct, as amended (29 U.S.C. Sec. 151,et seq.),herein calledthe Act.In itsduly filed answer, the Respondent, whileadmitting certain allegationsof the complaint, denied thecommissionof any unfair labor practices.Pursuantto notice, a hearing in this case was held beforeme at Cincinnati, Ohio, on October 11, 1972. All partieswere representedand were afforded full opportunity to beheard, to introduce relevant evidence,to presentoral argu-ment,and to file briefs. Oral argument was waived.'BriefsiAt the close of the General Counsel's case the Respondent made a motionto dismiss That motion was neither denied nor granted but was taken underadvisement Counsel for the Respondent then stated on the record that in anyevent he intended to present no witnesses and would rest on the General204 NLRB No. 65 CINCINNATI LOCAL 271, LITHOGRAPHERSwere filed by counsel for the General Counsel, for theCharging Party, and for the Union. Upon consideration ofthe entire record herein, and upon my observation of eachof the witnesses as they appeared before me, I make thefollowing:FINDINGS OF FACTITHE BUSINESSOF THE COMPANYThe Company, a Delaware corporation,isengaged atNorwood, Ohio, in the manufacture of playing cards. Dur-ing the 12 months immediately preceding the issuance of thecomplaint herein, a representative period, the Companysold and shipped directly to points located outside of theState of Ohio products valued in excess of $50,000 from itsNorwood plant.It is admitted, and I find, that the Company is an employ-er engaged in commerce within the meaning of Section 2(6)and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is a labor organi-zation within the meaningof Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Issues1.Whether the subject matter of this case can and shouldbe deferred to arbitration under the Board's doctrine enun-ciated inCollyer Insulated Wire,192 NLRB 837, and subse-quent cases.2.Assuming that the subject matter would not be defer-red, whether the Union has restrained and coerced employ-ees of the Company by causing them to strike in violationof the collective-bargaining agreement's "no-strike" clauseand in violation of Section 8(b)(1)(A) of the Act.B. The FactsThe facts are not in serious issue. As noted above, theRespondent is in the business of manufacturing playingcards and the events which took place and constitute thebasis for this proceeding involved the operation of one ofthe printing machines in the Respondent's plant.The Company and the Union are parties to a collective-bargaining agreement whereby the Company recognizes theUnion as the bargaining representative of all of theCompany's lithographic production employees. DonaldTipton,W. C. Adkins, and Rolla Bailey, members of theUnion and employees of the Company, are assigned to theoffset department of the Respondent's plant. The normalshift hours of the second shift upon which Tipton, Adkins,and Bailey normally work is generally scheduled from 3p.m. to II p.m. During the week of April 16, 1972, theseCounsel's case. Accordingly, the hearing was closed after the motion todismiss was made by counsel for the Respondent.419three employees were scheduled to be the press crew on thesecond shift in the offset department on a press which wasdesignated "number 6" and was to be used during that weekas a one color and slotter press 42 inches or lessin size.Because of production necessities on April 19, 1972, thispress was to be operated as a bronzer press.On the day before, April 18, 1972, the Company decidedthat it would be necessary to work both the first and secondshifts of the offset department for an additional hour ofovertime on the following day. Accordingly, they gave theemployees on those shifts notice that the hours of the firstshift employees on April 19 were to run from 7 a.m. to 4 p.m.Therefore, it became necessary to change the starting timeof the second shift from 3 to 4 p.m. and to run the shift until1a.m. in the morning of April 20. As stated, all employeeswho were affected by this shift change, among them Tipton,Adkins, and Bailey, were notified of the necessity for thechange on April 18, the day before the change was to bemade.The collective-bargaining agreement article which gov-erns notificationof change of shift is article 13, section E,which states as follows:E. If it is necessary to change the established startingtime of any regular shift reasonable notice shall begiven to the employee. If reasonable notice is not given,the employee shall have the right to refuse such changeof starting time. In the event a first shift employee isrequested to start before his regular established startingtime or a second or third shift employee is requested tostart after his regular established startingtime, the em-ployee shall be guaranteed overtime equal to theamount of time his established starting time waschanged unless otherwise mutually agreed to. In noevent shall a day shift start later than the regular estab-lished starting time unless it has been mutually agreedto by the Shop Delegate the affected employees and theConcern.On the night of April 18, after Tipton, Adkins, and Baileywere told of the shift change and that it would be necessaryto change their hours for April 19 from 3 p.m. to 11 p.m. to4 p.m. to I a.m., Tipton telephoned Anthony Arnold, theunionshop steward, and informed Arnold of the change inreporting time. Tipton informed Arnold that Tipton did notwant to report to work the next day at 4 p.m. Arnold toldTipton that Arnold would inform the Company.The following morning, April 19, Arnold was called intoa conference with Andrew C. Luther, the Company's direc-tor of industrial relations, and John Bonfield, the plantmanager. Luther and Bonfield told Arnold that if Tiptondid not report to work at 4 p.m. he could be disciplined andpossibly dismissed. As a result of this meeting, Arnold tele-phoned Jim Nicholson, the vice president of the Union, andinformed Nicholson of the situation at the shop.Despite instructions to the contrary, Tipton reported forwork on April 19 at 3 p.m. and asked to be put to work.When Tipton so reported, a meeting was held between Tip-ton and Arnold and Luther at which point Luther toldTipton that the latter was scheduled to report at 4 p.m.2 In testifying,Arnold didnot relate the content of his conversation withNicholson 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDTipton answered that he "had not been given reasonablenotice by the Company for the hour change." 3 Luther thenasked Tipton why Tipton could not report to work at 4 p.m.instead of 3 p.m. Tipton merely replied that it was "personalbusiness" without any further or additional explanation.Both Tipton and Arnold asked that Tipton be assignedother work until 4 p.m. and then be allowed to leave at theusual ending time for the shift of I1 p.m. As noted, Tiptonfailed and refused to give any reason other than the com-ment that he had "other plans" for his needing to leave atII p.m. Thereupon Tipton was told that there was no workfor him to perform at 3 p.m.; that he was scheduled to reportat 4 p.m.; that the proper procedure for him to follow wasto report at 4 p.m. and request time to leave at I l p.m.Tipton was also informed that if he did not agree with thishe should follow the contractual procedure if he felt that hehad a grievance. Thereafter Tipton left the Company'spremises and did not return to work that day. At that timeArnold also left.At 4 p.m. Adkins and Bailey reported to work. However,Tipton's failure to report at 4 p.m. left the crew for the pressone man short. The collective-bargaining agreement be-tween the Company and the Union requires that the pressbe manned by three employees, one pressman and two feed-er operators. The relevant provision of the agreement is asfollows:ARTICLEIIPRESSMANNING TABLENo equipment shall be manned with less than the re-quired personnel excepting cases of emergency (i.e.sickness, inexcusable absence, leave of absence, etc.).In the case of emergency, the Concern shall man equip-ment substituting available personnel from the bar-gaining unit. In the event none are available and itbecomes necessary to man the press with one (1) manshort, the Shop Delegate shall be notified and the re-maining crew members shall be compensated at theirregular rate of pay plus an additional $1.00 per hour forthe emergency period. This period shall not exceed two(2) weeks in each contract year unless otherwise mutu-ally agreed to by the Union and the Concern.Luther then informed Bailey and Adkins that accordingto the foregoing provision of the collective-bargainingagreement they would have to run the press one man shortand would be paid the premium rate of an extra dollar perhour. Luther explained that Tipton's failure to report hadnecessitated this situation and that Adkins and Baileywould have to operate the number 6 press one man shortuntil 9 p.m. when a third employee would become available.Luther also informed the two employees that the Companywas attempting to notify Shop Steward Arnold of the situ-ation in accordance with the term of the contract.Bailey then told Luther that Bailey had instructions fromunion headquarters not to start up the press one man short.Adkins and Bailey both expressed their willingness to work3 From the direct credited and uncontroverted testimony of Luther Oncross-examination, however, Luther stated that Tipton stated that he did nothave "sufficient" noticeas the Company had requested them if the Union would letthem do so. With this, Bailey received permission from Lu-ther to call Shop Steward Arnold.Some 10 minutes later Arnold arrived and a meeting washeld with Adkins, Bailey, Luther, and Superintendent Simp-son. The situation was fully explained to Arnold.On all of the foregoing, the testimony of the parties wasin almost full agreement. At this point, there was a slightdeparture in the testimony of Luther for the General Coun-sel and Arnold for the Respondent. Luther testified, andthis testimony was supported by the testimony of Simpson,that Arnold told them "if you run this piece of equipmenttonight with a man short, you could be fined and subject todismissal from the Union." This was, of course, directed toAdkins and Bailey. Arnold testified that Adkins and Baileytold him that they did not want to violate the contract andthat he then told them, "Fellas, you guys could be up to afine or even suspended from the Union-you know-forviolating our contract." Arnold further testified that he ex-plained to Adkins and Bailey that they would be violatingthe contract "if a member of our Union was available andturned away by the Company."Thereupon Luther pointed out that there was a "no-strike" clause in the bargaining agreement and that if a mandid not work as instructed there might be a violation of theAct. Arnold, according to Luther, replied that Bailey shouldsue the Union if he wanted to, that Arnold knew a goodlawyer. Bailey then replied that "we are all supposed to bebrothers in the Union, and I would not sue the Union, evenif I do want to work." °Thereafter, Arnold, Adkins, and Bailey asked if there wasother work available for Adkins and Bailey. Luther andSimpson then informed the men that the work on pressnumber 6 was the work that was needed and that no otherwork was available. Adkins and Bailey then stated that theycould not work. They were then informed that their refusalto operate the press was in violation of a direct order by themanagement of the Company which could subject them todiscipline and up to and including discharge. Adkins andBailey still refused and they cleaned up the press and leftthe premises.The relevant provision of the collective-bargaining agree-ment which was referred to by Luther as the "no-strike"clause is as follows:ARTICLE 23 NO STRIKES OR LOCKOUTSA. There shall be no strikes, stoppages, slowdowns,economic pressure through concerted actions by em-ployees in prohibiting or refusing overtime work, orinterferences with production, directly or indirectly,except as permitted elsewhere in this Agreement, dur-ing the term of this contract. There shall be no lockoutsby the Concern.B. In the event of the occurrence of any of the prohib-ited acts referred to in the first paragraph of this sec-From the credited testimony of Luther which was, in the main part,uncontroverted in this respect CINCINNATI LOCAL 271, LITHOGRAPHERStion,the Union agreespromptly and publicly,to repu-diate such actions,to order the employees to abandonsuch acts and to continue production,and if requested,to deliver immediately to the Concern a notice ad-dressed to all employees in the plant repudiating suchacts of the employees and ordering them to cease suchacts and to continue production, and the Union furtheragrees to take such other action which it deems reason-able and appropriate to bring about compliance withthe terms of this Agreement.C. There shall be no liability for damages on the partof the Union,its officers or agents, for any violation ofthe terms of this Agreement unless such action is au-thorized or ratified by the Executive Board of theUnion or the membership of the Union. The Unionrepresents that no officer,agent or member shall haveany right to authorize,ratify or participate in any of theacts prohibited in this section,unless approved by theExecutive Board of theUnion or themembership ofthe Union.D. The sole recourseand exclusiveremedy against theUnion,its officers and agents,in th' eventof a viola-tion of this section(that is,action authorized or ratifiedby the ExecutiveBoard or membership),shall be arbi-tration pursuant to the terms of this contract, the Arbi-trator to havethe right tomake suchaward as in hisdiscretion seemsproper.In connection with the last paragraph of the foregoingarticle,namely,section D, the recourse for a violation of theno-strike clause of the contract by the Union,article 24,"Grievance-Arbitration,"of the said agreement sets forth atlength the manner in which grievance and arbitration shallbe processed.Itwould unduly lengthen this Decision to setforth in full the grievance and arbitration procedure. How-ever,it should suffice to note that the grievance and arbitra-tion procedure, article 24, as noted, provides no machineryfor arbitration to be institutedby the Company and theentire article concerns itself solely with the grievance andarbitration procedure to be instituted either by individualemployees or by the Union only. The significance of thisclause will therefore be discussed herein below.A further relavent clause of the contract should be herenoted.This is article 42, "Management Responsibility":ARTICLE 42 MANAGEMENT RESPONSIBILITYThe right to hire,promote and to maintain disciplineand efficiency of employees, is the sole responsibility ofthe Concern except as modified by the terms of thisagreement. The right to demote, discharge, layoff ordiscipline for just cause are subject to grievance andarbitration provisions set forth in the Grievance andArbitrationclause.In addition,the products to be manufactured,the loca-tion of plants,the schedules of production,the meth-421ods, processes and means of manufacturing are solelyand exclusively the responsibility of the Concern.These responsibilities shall not be subject to the griev-ance and arbitration provisions set forth in Article 24hereof, except as modified by the express provisions ofthisAgreement.The foregoing, then, constitutes the entire disagreementbetween the parties as it arose on April 18 and 19, 1972.However, the Company's director of industrial relations,Andrew C. Luther, testified that in January 1972 an incidentexactly similar to the one heretofore recited arose concern-ing the same press and the same three employees. In thatearlier instance, again Tipton, Adkins, and Bailey were giv-en I day's notice of change of starting time, Tipton againappeared early, was told to report at the later changed time,he refusedto do so and went home. Again hisexcuse was"personal reasons."When Adkins and Bailey reported forwork at the later time as notified they refused to work oneman short. The Company then sent them home. At that timeboth Tipton, and Adkins and Bailey, filed grievances be-cause of their loss of earnings for the period involved. Thegrievance procedure of the bargaining agreement, article 24,was followed through all of its stages and finally ended upas a full-blown arbitration proceeding before an arbitrator.That arbitration proceeding, which involves the interpreta-tion of the meaning of "reasonable notice" as set forth inarticle 13, "Work Week," subparagraph E, had been heardat the time of the hearing in the instant proceeding. More-over, that arbitration proceeding also involved the interpre-tation of the right to refuse to work under article 11, pressmanning table, as set forth above, interpreting what consti-tutes an emergencyunder theagreementin order to de-terminewhetherAdkins and Bailey were rightfullydisciplined and were rightfully deprived of a day's work andpay.Since the hearing in the instant case, the decision of thearbitrator has issued.'The arbitrator held that under article 13-E of the agree-ment,set forth above in full, the question of reasonablenotice was satisfied when the Company gave Tipton in theearlier proceeding a 24-hour notice of change in shift start-ing time.The award further held, in substance, Tipton'srefusal to work at the changed time created an emergen-cy and that it was incumbent upon Adkins and Bailey,5 The Charging Party submitted the arbitration award of Arbitrator Theo-dore High dated November 3, 1972, with its brief to the Administrative LawJudge in the instant proceeding At the same time the Company,or ChargingParty, moved that the arbitrator's award be introduccd into evidence andmade part of the record in this proceedingAccordingly,the AdministrativeLaw Judge issued an order to show cause why the arbitrator's award shouldnot be received in evidence and made part of the record in the proceedingRespondent's counsel replied to the effect that Respondent did not object toadmission of the award on the limited issue of the proper interpretation ofthe collective-bargaining agreement However,Respondent's counsel arguedthat the award is not relevant to the issue of deferral to arbitration and thatRespondent objected to its admission for any purpose with respect to thatissue It is hereby decided that the arbitrator's award is received in evidenceas Charging Party's Exh 1 solely for the purpose of deciding the properinterpretation of the collective-bargaining agreement of the parties as setforth herein 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder article II of theagreement, to operatethe machinewith only twopersons andthat when they refused to do sothey wereviolatingtheir obligation. The arbitrator conclud-ed that ineach case, namely, the cases of Tipton, Bailey, andAdkins, the Company properly sent them home and proper-ly deducted a day's pay fromtheir earnings.As noted, the arbitrator found thatthe absenceof Tiptonwas unexcusedand that thereforean emergency arose underarticle 11 of the agreement.To quote,... it follows that the Unionwas incorrect in advisinggrievantsAdkins and Bailey to leave work,and, in-deed, Union's action in so advising them was in viola-tion of Article 23 by which the Unionhas agreed toorder employees wrongfullyrefusingto work tocontin-ue production,where thereis a grievance,and to adjustthe grievancethrough theprovisionsof Article 24, theGrievanceand Arbitration provision. Unfortunately,the Unionhas not lostthe pay and there is no remedyfor its unlawful instruction in the case before me.Therefore, Tipton, Adkins and Bailey shall have tosuffer theloss of pay occasioned by the bad advicegiven themby the Union.Accordingly, I find thatall three grievants are notentitled tobe paid forthe time loston January 28 and29;Tipton,becauseof hisunexcused absence; andAdkins andBailey,because of their leaving the plantrather than working under the emergencyprovision ofthe Manning articleof the contract. It follows that thegrievances are not welltaken andshould be denied .6C. Discussion and Concluding FindingsThe Respondent contends that the question presentedbecomes one of whether or not the statementby Arnold thatAdkins and Bailey could be fined,suspended,or dismissedfrom the Union constituted a threat since it involved theimposition of a union rule requiring adherence by unionmembers to its contractual position that no emergency ex-isted and that the press could therefore not be operatedundermanned,and that the case involves the further ques-tion of whether such rule required members to involvethemselves in a breach of the collective-bargaining agree-ment.The Respondent argues that this case is in realitygoverned by the decisioninScofield v. N.L.R.B.,394 U.S.423 (1969),where the Supreme Court held that where acontractual incentive plan permitted,but did not require,employees to earn incentive bonuses by working at a ratefaster than the set standard,a union rule requiring membersto work no faster than the standard was permissible andcould be enforced by fines and expulsion. The Respondentthen goes on to state that underScofieldtherefore,unless theUnion's rule requiring adherence by members to the man-ning provisions of the collective-bargaining agreement in-volved a violation of that agreement, neither the rule nor thealleged threat to enforceit byfine or expulsion could be thebasis of any unfair labor practice.The Respondent goes onto argue that undertheScofieldcase the issue herein is,fundamentally, a question of contract:Did the employees6P 10 of the arbitrator's awardhave the contractual right to refuse to operate the presses?The Respondent further argues that in any event the issueis not only subject to arbitration, but has already been sub-mitted to an arbitrator,and that the Board'sdecision inCollyer Insulated Wire, supra,makes it incumbent upon thedecider of facts in the instant case to defer the entire pro-ceeding to the arbitrator because the issue of the case isreally one of contract interpretation and the application oftheScofieldcase,supra.Under the peculiar circumstances ofthis particular proceeding,however,I cannot agree with theRespondent and find its contention to be without merit forthe following reasons.In the first instance,the collective-bargaining agreementbetween the Company and the Union does not provide forarbitration machinery by which the Company can bring agrievancethat it may have before an arbitrator. While it istrue that under article 23 of the said agreement,the "No-Strike"clause,there is reference to the fact that"the solerecourse and exclusive remedy against the Union,its offi-cers agents, etc., under this provision. . .shall be arbitra-tion pursuant to the terms of this contract, the arbitrator tohave the right to make such award as in his discretion seemsproper," as noted above, no machinery is provided by thecontract for the Company to institute arbitration proceed-ings.Accordingly, the only way it could do so would beupon special agreement and consent of the Union.There isno evidence in this record that the Union consented to doso.Accordingly, I would find that on this basis alone theissue presented herein would not be arbitrable under theagreement. However, assuming that the Company couldinstitute arbitration proceedings, I nevertheless find andconclude that the issue herein is not,at least at this point,arbitrable.As noted above, the collective-bargaining agreement re-quires that the press in question,when used as a bronzer,shall be operated by three men except in an emergencysituation,among these situations being unexcusable ab-sence. In such an emergency the Company would be re-quired to substitute for the absent crewman availablepersonnel from the bargaining unit.But if,as in the instant case, no other personnel are thenavailable and it becomes necessary to man the press withone man short,the remaining crew members would be re-quired to operate the press one man short but would becompensated at the rate of $1 extra per hour during theemergency period (article 11, press manning table).Thus it becomes necessary to determine in the situationpresented by the facts in the instant case whether an emer-gency existed at the time that Arnold told Adkins and Bai-ley, in substance, that if they manned the press one manshort they would be violating the contract and that, there-fore, they could be fined by the Union, suspended by theUnion, or dismissed from the Union. This is so because, ifno emergency existed,then Arnold's statement was merelyan assertionof what the Union could lawfully do internallyin order to prevent the violation of the contract it was obli-gated to honor. In this event, the forceful reminder to Ad-kins and Bailey could not constitute restraint and coercionto force them to withhold their services or, in the terms ofthe "No-Strike" provision of the contract (article 23) "to CINCINNATI LOCAL 271, LITHOGRAPHERSinterfere with production," because the contract requiredthem to withhold their services in such a case. Accordingly,if there was no emergency, there was no breach of contractand no interference with the employees' Section 7 rightsand, accordingly, no violation of Section 8(b)(1)(A) of theAct because the "No-Strike" article of the contract exceptedfrom its prohibition the right to refuse to work if a machineisnot fully manned in a situation not an emergency.On the other hand, if an emergency existed, caused byTipton's refusal to work, then an opposite resolution of theissue herein is reached. Tipton's refusal to work the hoursassigned was based on his asserted assumption that theI-day notice of change in shift starting time was not suffi-cient (reasonable) notice under article 13-E of the collective-bargaining agreement. If Tipton was wrong in refusing towork the new hours, then an emergency existed under arti-cle 11 of the contract. If, on the other hand, Tipton wascorrect in his assertion that reasonable time was not givenunder article 13-E, then no emergency existed.Thisthen isthe crux of the dispute. Whether the noticeto Tipton was reasonable, whether Tipton's actions weretherefore permissible under the contract and, whether, de-pending on the resolution of the foregoing, an emergencyexisted whereby Adkins and Bailey were obligated to oper-ate the bronzer one man short under the agreement, wereall issues requiring interpretation of contract terms, andtherefore arbitrable under the grievance-arbitration clauseof the contract.Assuming that the collective-bargaining contract provid-ed machinery to enable the Company to bring these issuesto arbitration, it would be incumbent upon me under Boardprecedent I to defer to arbitration and retain jurisdictiononly for the purpose of the Board's reviewing, upon motionof either party, whether the arbitration was fair and theresult not repugnantto the Act.However, I cannot now ignore the arbitration awardherein above referred to. This award, handed down sincethe trial of the instant case, decided that in an absolutelysimilar situation, involving the same employees, Tipton hadbeen given reasonable notice of shift starting time change,that therefore Adkins and Bailey violated the contract whenthey refused to man the bronzer one man short, and that theCompany was acting properly when it issued warning no-tices to these employees and docked them each a day's payfor the time they refused to work. This arbitrator's awardthen became the law of the shop and I conclude, that underthe circumstances, I am obliged to find it binding upon mein resolving the unfair labor practice issue in the instantcase. As heretofore noted, the Respondent's response to theCharging Party's motion to make the arbitrators award anexhibit in this proceeding as part of the record did notcontend in any manner that the arbitrators award was notfair or regular.Accordingly, I find that by informing Adkins and Baileythat if they worked the bronzer one man short, under thecircumstances presented, they could be fined, suspended, ordismissed from the Union, Union Steward Arnold therebythreatened and coerced them into refusing to work, therebyrCollyer InsulatedWire, supra423causing them to strike and "interfere with production" inthe face of the terms of the contracts no-strike clause, andtherefore in violation of Section 8(b)(1)(A) of the Act. TheBoard has held in a like situation that "To hold that a union,despite the prohibition in Section 8(b)(1)(A) against re-straining or coercing employees in their right under Section7, could nevertheless with impunity penalize members forfailing or refusing to participate in a violation of a no-strikeclause is to provide an incentive to unions and members toviolate contracts. This too runs counter to a basic policy ofthe statute." 8AlthoughLocal 12419, Mine Workers, supra,involved theactual imposition of fines rather than a threat to fine, theBoard, in a more recent case, has held that where the impo-sition of fines violates Section 8(b)(1)(A) of the Act, thethreat of such imposition is equally violative .9Finally, the Respondent could argue that the arbitrator'saward, above mentioned, was not handed down at the timeof the events leading to the instant proceeding and, there-fore, the Respondent was acting in good faith and that itsobjective was to secure a legitimate union interest in thelight of its knowledge and belief at that time. Therefore, theRespondent could argue, to utilize the arbitrator's award indisposing of the instant proceeding would be an applicationof the award retroactively. But even if this argument couldpossibly have some merit, the arbitrator's award cannotnow be ignored. As a practical matter, as of the date of thisDecision the rights of the parties and the interpretation ofthe contract have been determined, and to defer the matterat this point to arbitration to determine again the sameterms of the contract under identical circumstances wouldbe an empty, time consuming, and fruitless gesture.In the light of all of the foregoing, and on the basis ofBoard precedent as cited above, I find and conclude thatArnold's statement to Adkins and Bailey that they could befined or suspended or dismissed from the Union if theymanned the bronzer under the conditions hereinabove setforth constituted a threat which restrained and coercedthese employees in the exercise of their Section 7 rights andtherefore constituted a violation of Section 8(b)(1)(A) of theAct.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operation of theCompany described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic and com-merce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.8Local 12419, International Union of District 50, United Mine Workers(National GrindingWheel Company, Inc),176 NLRB 628, 632 It should benoted that the cited decision was decided after the Board's decision inLocal283,UA W(Wisconsin Motor Corporation),145 NLRB 1097, which was lateraffirmed by the Supreme Court as theScofieldcase,supra Local 12419, MineWorkersdiscusses the impact ofWisconsinMotorsina situation such as ispresented in the case at bar9 Local 767, IUE (General Electric Company),186 NLRB 682 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDV THE REMEDYIthaving been found that the Respondent has violatedSection 8(b)(I)(A) bythreatening to fine,suspend,or dis-miss from union membership certain of its members forrefusing to participate in a violation of the no-strike clauseof the Respondent's contract with the Company,itwill berecommended that Respondent cease and desist therefrom.Upon the basis of the foregoing findings of fact and onthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.The UnitedStatesPlaying CardCompany is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.TheRespondent is a labor organization within themeaning of Section 2(5) of the Act.3.By threatening to fine,suspend,or dismiss from mem-bership membersAdkinsand Baileyif they didnot ceasework in violation of the no-strike provisions of the collec-tive-bargaining agreement between the Respondent and theCompany,theRespondent restrained and coerced saidmembers and other members as employees in their rightsunder Section7 of the Act, thereby violatingSection8(b)(1)(A) of the Act.4.The saidviolations constitute unfair labor practicesaffecting commerce within the meaning of Section 2(6) and(7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record,and pursuant to Section 10(b) ofthe Act,Ihereby issue the following recommended:ORDER10Respondent, Cincinnati Local 271, Lithographers andPhotoengravers International Union, AFL-CIO, its offi-cers, representatives, and agents, shall:1.Cease and desist from:(a)Threatening to assess fines against or suspending ordismissing from membership members of the Respondentfor not engaging in or participating in a work stoppageduring the existence of a no-strike clause between Respon-dent and the Company.(b) In any like or related manner restraining or coercingmember employees in the exercise of their rights guaranteedby Section 7 of the Act.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a) Post at its offices and hiring halls, in conspicuousplaces, and at all other places where notices to members arecustomarily posted, copies of the notice attached marked"Appendix." I I Copies of said notice, on forms to be provid-ed by the Regional Director of Region 9, shall, after beingduly signed by Respondent's authorized representatives, beposted by Respondent immediately upon receipt thereof,and be maintained for 60 consecutive days. Reasonablesteps shall be taken by Respondent to ensure that suchnotices are not altered, defaced, or covered by any othermaterial.(b)Mail or deliver to the Regional Director of Region 9,copies of said Appendix for posting by The United StatesPlaying Card Company, if said Employer is willing, at allplaces where notices to its employees are customarily post-ed.(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps Respon-dent has taken to comply herewith.10 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulationsof the National Labor Relations Board, thefindings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeIts findings,conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesIi In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT threaten to assess fines, suspend or dis-miss from membership or otherwise discipline mem-bers for not engaging or participating in a workstoppage or strike in violation of the no-strike clause orthe collective-bargaining agreement between the un-dersigned Union, Cincinnati Local 271, Lithographersand Photoengravers International Union, AFL-CIO,and United States Playing Card Company.WE WILL NOT in any like or related manner restrain orcoerce our members in the exercise of their rights underSection 7 of the National Labor Relations Act.DatedByCINCINNATILOCAL 271, LI-THOGRAPHERS ANDPHOTOEN-GRAVERSINTERNATIONALUNION, AFL-CIO(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Office Building, Room2407, 550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.4